Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-12-00633-CV

REAL PROPERTY LOCATED AT 141 DERWEN, FREDERICKSBURG, TEXAS AND
THE OAKWOOD 16’X72’ SINGLE SECTION MANUFACTURED HOME SERIAL NO.
                          HOTX088076699,
                             Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 12,843
                       Honorable N. Keith Williams, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED February 26, 2014.


                                               _____________________________
                                               Rebeca C. Martinez, Justice